DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/,427,451 filed on 7/30/2021.
Currently, claims 1-11 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/2021; 4/13/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, lines 6 and 12; a citation “wherein the hook has an initial position…is configured to drive the hook to rotate toward the initial position” is confusing and indefinite because it is not clear that if there “a final position”; and how the hook rotates toward to “the initial position” or its own position? Clarification is required. Claims 2-11 depending upon the rejected claim 1 are also rejected. 
Re claim 9, line 4; a citation “the first through hole” does not have a proper antecedent basis, unless the Applicant meant “the two first through holes”? Correction is required. 
Re claim 11, lines 3-4; a citation “the mounting toolings” does not have a proper antecedent basis, unless the Applicant meant “the plurality of mounting toolings”? Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 6,616,132 to Ellison.
Re claim 1: Ellision discloses a floor mounting tooling 1, configured to mount floors 18/19, wherein two opposite sides of each floor are provided with an engaging protrusion and an engaging slot, the engaging protrusion of a floor is used to be fitted with the engaging slot of another floor, and the floor mounting tooling 1 comprises: a telescopic member 2/11; a hook 14 pivotally provided on the telescopic member 2/11, wherein the hook 14 has an initial position (Fig. 1) on the telescopic member 2/11, a hook portion (near 15, Fig. 1) is provided on a side of the hook 14 proximate to the telescopic member 2/11, the hook portion is used to be fitted into the engaging slot to hook the floor 18/19, and the hook 14 is configured to be rotatable within a defined angle range with respect to the engaging slot 26; and an elastic member 13 provided between the hook 14 and the telescopic member 2/11, wherein the elastic member 13 is configured to drive the hook 14 to rotate toward the initial position (Figs. 1-2).
Re claim 2: wherein the telescopic member 2/11 comprises a driving member 11 and a telescopic portion 2, the driving member 11 is connected to the telescopic portion 2 to drive the telescopic portion 2 to extend or retract along a mounting direction of the floor, and the hook 14 is pivotally provided on the telescopic portion 2.
Re claim 3: wherein the hook 14 comprises: a main body 16 formed as a rectangular plate shape; two lugs (wherein 14 points to) provided on two ends of the main body 16 in a length direction, wherein the hook and the lugs are provided on two ends of the main body in a width direction, and the two lugs (wherein 14 points to) are pivotally connected to the telescopic portion 2 (Fig. 1).
Re claim 10: wherein the hook portion (near 15, Fig. 1) is formed on a bottom side of the main body 16 away from the lugs (near 14, Fig. 1).
Re claim 11: Ellison discloses a floor mounting device 1, comprising: an actuator 5 capable of at least being used to vertically and horizontally move; and inherently having a plurality of mounting toolings (Figs. 2-3) provided side by side on the actuator 5, and each of the mounting toolings is the floor mounting tooling according to claim 1 (see rejections of the claim 1 above).
Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a floor mounting device which including a rotating shaft is provided on the telescopic portion, the two lugs are provided with mounting holes, two ends of the rotating shaft are respectively fitted into the two mounting holes (claim 4); and the main body is provided with a receiving through hole, the receiving through hole is provided along a thickness direction of the main body, and the elastic member is inserted in the receiving through hole (claim 5). Claims 6-9 depending upon the allowable claim 5 are also allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale